2014 IL App (1st) 131889

                                                                                     THIRD DIVISION
                                                                                     November 19, 2014

     No. 1-13-1889


     THE PEOPLE OF THE STATE OF ILLINOIS,                      )               Appeal from the
                                                               )               Circuit Court of
             Plaintiff-Appellant,                              )               Cook County
                                                               )
     v.                                                        )               No. 12 CR 2029
                                                               )
     JOSE CONTRERAS,                                           )               Honorable
                                                               )               Nicholas Ford,
             Defendant-Appellee.                               )               Judge Presiding.


             JUSTICE MASON delivered the judgment of the court, with opinion.
             Presiding Justice Pucinski and Justice Hyman concurred in the judgment and opinion.


                                                  OPINION

¶1           The State appeals the trial court's order granting defendant Jose Contreras' motion to

          quash his arrest and suppress evidence recovered from a warrantless search of a vehicle he

          was driving. Following a traffic stop, police believed probable cause existed that the vehicle

          contained a secret compartment in violation of section 12-612 of the Illinois Vehicle Code

          (625 ILCS 5/12-612 (West 2010)) and relocated the vehicle to a police station where the

          vehicle was searched, revealing a secret compartment containing heroin, cocaine, firearms

          and a large sum of currency. The State claims police had probable cause to search the vehicle

          without a warrant on the public street where the vehicle was stopped and that probable cause

          continued to exist after the vehicle was relocated to a police station. We agree and, therefore,

          reverse and remand for further proceedings.
     No. 1-13-1889



¶2                                           BACKGROUND

¶3         On December 29, 2011, Contreras was arrested on 2 counts of possession of a controlled

        substance with intent to deliver and 10 counts of unlawful use or possession of a weapon by a

        felon. Contreras filed a motion to quash arrest and suppress evidence relating to the search of

        a 1998 gold Cadillac Catera he was driving on December 29, 2011, asserting the stop, arrest

        and subsequent search of the vehicle were conducted without a warrant or probable cause in

        violation of his constitutional rights. In response, the State asserted the search of the vehicle

        at the police station was supported by the probable cause the officers developed at the scene,

        which indicated that the vehicle contained an illegal "car trap." The following evidence was

        adduced at the hearing on Contreras' motion.

¶4         Contreras' arrest resulted from investigative tips provided by George Kasp after he was

        arrested for delivering heroin to an informant. Kasp was a target of an investigation known as

        "Operation Triple Threat" conducted jointly by the gang investigations unit of the Chicago

        police department and the federal Drug Enforcement Administration. Prior to Kasp's arrest,

        Contreras was not a target of that investigation and he was unknown to the investigating

        officers. Chicago police officers George Lopez, Daniel DeLopez, Edmund Zablocki, and Joe

        Wagner and Sergeant Matthew Cline participated in "Operation Triple Threat." As part of the

        investigation, police arranged for an informant to purchase heroin from Kasp at a restaurant

        located in the 2900 block of West Chicago Avenue. After Kasp sold the heroin, he was

        arrested at approximately 2:50 p.m., along with his codefendant, Dionicoiso Garcia. Both

        men were then transported to the Homan Square station, which is the location of the Chicago

        police department's organized crime bureau.

                                                    -2-
     No. 1-13-1889



¶5         During questioning by Officer Zablocki, Kasp told him he wanted to cooperate. Sergeant

        Cline was also present for the first part of Kasp's interview. Using a Nextel telephone,

        Officer Zablocki relayed the information Kasp told him during the interview, almost

        instantaneously, to Officers DeLopez, Lopez and Wagner and, after he left, Sergeant Cline.

        In fact, everyone on the investigative team either broadcasted or received information on the

        Nextel devices.

¶6         During questioning, Kasp identified "Jose" as his heroin supplier and stated that earlier in

        the day, Jose and "Pedro" brought heroin to his house, located at 2243 West Grand Avenue in

        Chicago. Kasp either did not recall or did not know Jose's and Pedro's surnames. The men

        arrived at Kasp's house in a gold Cadillac, and Kasp opened a back gate allowing the vehicle

        to park in the back of his house. Kasp observed Pedro remove a brown paper bag from a

        hidden compartment in the rear of the vehicle and the men then entered Kasp's house. Once

        inside, Jose handed Kasp the brown paper bag, which contained heroin, and Kasp placed it

        on a butcher block cabinet in his kitchen.

¶7         Kasp indicated that additional narcotics were inside his house, as well as two handguns

        and approximately $23,000. One gun was located in a black bag on the rear porch of his

        house and one was on a stool next to a butcher block cabinet inside his house. Approximately

        150 grams of heroin were inside the brown paper bag located on top of the butcher block,

        which was the amount of heroin remaining after Kasp delivered 200 grams to the informant.

        The brown paper bag was the same bag Jose and Pedro used to deliver the heroin to him.

¶8         Kasp verbally consented to a search of his house. He also provided the officers with keys

        to his house and instructed them how to enter his house through the front door. Sergeant

                                                     -3-
       No. 1-13-1889



          Cline took the keys and went to Kasp's house to assist with surveillance awaiting word that

          Kasp provided written consent to the search. Kasp signed the consent to search form at

          3:27 p.m.

¶9           Kasp informed Officer Zablocki that Jose and Pedro might still be inside his house and

          the gold Cadillac might still be parked there. During the interview, Kasp received numerous

          telephone calls from Jose on his cell phone and Garcia received telephone calls from the

          same number. Jose made the telephone calls before leaving Kasp's house.

¶ 10         A short time later, Officer Wagner verified the gold Cadillac was still parked behind

          Kasp's house in a carport. Officer Wagner communicated the vehicle's license plate on the

          Nextel to the other officers.

¶ 11         Officer DeLopez was also conducting surveillance of Kasp's house and he communicated

          his observations to the other officers involved in the investigation. He began his on-foot

          surveillance of the house approximately 20 to 30 minutes after Kasp's arrest and he was the

          officer closest to Kasp's house. Officer DeLopez went to the rear of the house, where he also

          saw a gold Cadillac parked in the carport. Officer DeLopez then relayed via Nextel that he

          saw two Hispanic males leave the back of Kasp's house. He observed one man carrying a

          brown paper bag when he walked out of Kasp's house; that individual then proceeded to sit in

          the front driver's side seat of the gold Cadillac. The other man opened the gate so the vehicle

          could be backed out into the alley. When vehicle was out of the carport, Officer DeLopez

          saw the driver still holding the brown paper bag. Once the car was in the alley, the other man

          closed the gate and got in the vehicle's front passenger seat. Officer DeLopez noted the



                                                     -4-
       No. 1-13-1889



          vehicle's license plate and reported it to the team. It was determined that the vehicle was

          registered to Miguel Garcia.

¶ 12         The vehicle then proceeded westbound through the alley. After the vehicle was far

          enough away where Officer DeLopez thought his point of surveillance would not be

          revealed, Officer Lopez drove to that location in an unmarked police vehicle and picked

          DeLopez up.

¶ 13         After driving down the alley to observe the gold Cadillac at the back of Kasp's house,

          Officer Wagner set up surveillance in the alley one block west of Kasp's house, but still had a

          view of the alley behind Kasp's house. Officer Wagner saw the gold Cadillac travel

          westbound down the alley and stop at the mouth of the alley at approximately 3:55 p.m.

          Officer Wagner had a face-to-face view of the driver after the vehicle stopped. Officer

          Wagner relayed over the Nextel that after the vehicle stopped, he saw a brown paper bag in

          the driver's hand; the driver then turned his body right reaching into the backseat area of the

          vehicle. Officer Wagner saw the armrest of the backseat go down and when the driver turned

          around, the brown paper bag was no longer in his hand. The vehicle then traveled

          southbound down Oakley Boulevard out of his view. Officer Wagner considered the driver's

          movements significant because Officer Zablocki had communicated that a car trap or secret

          compartment may be located near the vehicle's back seat.

¶ 14         After relocating to the vicinity of Kasp's house to assist in the surveillance, Sergeant

          Cline parked his vehicle on Oakley. He saw the gold Cadillac immediately after it turned

          onto Oakley and began following it. Sergeant Cline still followed the vehicle as it turned onto

          Western Avenue. As the vehicle turned onto Western, Sergeant Cline observed neither the

                                                     -5-
       No. 1-13-1889



          vehicle's driver nor passenger wearing a seat belt and decided the vehicle should be pulled

          over for further investigation. At approximately 4 p.m., Sergeant Cline instructed Officers

          Lopez and DeLopez to stop the gold Cadillac. Sergeant Cline never lost sight of the vehicle

          before the officers stopped it and he did not see a brown bag thrown or dropped out of the

          vehicle. After Sergeant Cline determined the officers were safe and the vehicle's occupants

          were cooperating, he relocated to Kasp's house to assist in surveillance of the house.

¶ 15         At approximately 3:55 p.m., Officers Lopez and DeLopez were in the vicinity of 210

          North Western Avenue in Chicago. Following Sergeant Cline's orders, they conducted a

          traffic stop of the gold Cadillac because its occupants were not wearing seat belts. The

          officers, however, did not issue a ticket for the seat belt violation. As Officer Lopez walked

          toward the gold Cadillac, he looked inside the vehicle for his safety. He did not see a brown

          paper bag anywhere on the backseat or floorboard and the floorboard had no holes. From

          Officer Zablocki's communications, he knew Kasp stated the vehicle contained a car trap.

          Officer Lopez was familiar with car traps, and because he had been advised the driver

          appeared to place the brown paper bag in the rear of the vehicle and no brown paper bag was

          seen anywhere on the backseat, he believed the car trap was in the rear of the vehicle.

¶ 16         Officer Lopez proceeded to speak to the vehicle's occupants, who identified themselves

          as Jose Contreras and Pedro Martinez. Contreras was driving the car. Contreras was unable to

          provide proof of insurance. Officer Lopez asked Contreras who owned the vehicle and

          Contreras responded, "a friend," but could not give the friend's name. Officer Lopez asked

          the men if they knew Miguel Garcia, the vehicle's registered owner, and they both

          responded no.

                                                     -6-
       No. 1-13-1889



¶ 17         While Officer Lopez spoke to Contreras, Officer DeLopez stayed at the vehicle's

          passenger's side rear door. Officer DeLopez looked inside the vehicle, but did not see

          anything in the backseat resembling the brown paper bag he previously saw Contreras

          carrying. During the time he and Officer Lopez followed the gold Cadillac, they did not

          observe anything thrown from the vehicle.

¶ 18         After the officers conducted the traffic stop, Officer Lopez ordered Contreras and

          Martinez to exit the vehicle and they were placed in handcuffs. The officers did not have an

          arrest warrant and they did not attempt to obtain a search warrant. While the vehicle was on

          the street and Contreras was detained, Officer DeLopez entered the vehicle and briefly

          looked inside, but did not see any contraband or car traps.

¶ 19         As the traffic stop was unfolding, Officers Lopez and DeLopez informed Sergeant Cline

          what was occurring. Because it was dark outside and the vehicle was stopped near the busy

          intersection of Western Avenue and Lake Street, Sergeant Cline felt it was in everyone's best

          interest and safety to relocate the vehicle as well as its occupants to Homan Square rather

          than bring a narcotics dog to the scene. Accordingly, Sergeant Cline ordered the gold

          Cadillac to be relocated to Homan Square, which was approximately a five-minute drive

          from where the vehicle was pulled over.

¶ 20         Within five minutes of the traffic stop, Officer Lopez drove Contreras and Martinez to

          Homan Square. Pursuant to Sergeant Cline's order, but without Contreras' permission or a

          warrant, Officer DeLopez drove the vehicle to Homan Square.

¶ 21         When Contreras and Martinez arrived at Homan Square, they were placed in an interview

          room. After the gold Cadillac arrived at Homan Square, the canine unit was called to do a
                                                      -7-
       No. 1-13-1889



          "sniff" of the vehicle, which was conducted at approximately 5:30 p.m. When the canine

          positively identified contraband, Sergeant Cline instructed Officers Lopez and DeLopez to

          enter the vehicle and conduct a search. Officer Lopez noticed a car trap in the rear of the

          vehicle. The officers circumvented the vehicle's electronics and opened the car trap. Inside

          the trap, the officers found a brown paper bag containing heroin, which Officer DeLopez

          recognized as the bag he earlier saw in Contreras' possession, along with additional cocaine,

          four firearms and $21,000. No search warrant was obtained for the canine "sniff" or the

          actual search of the vehicle.

¶ 22         After the Cadillac was stopped and Contreras was at Homan Square, a search was also

          performed of Kasp's home at 4:06 p.m. During the search, officers recovered $15,000 from

          behind a refrigerator, cannabis and some "mushrooms." Neither the $23,000 Kasp mentioned

          nor the brown paper bag containing the heroin was recovered.

¶ 23         On January 28, 2013, the trial court found that probable cause to search the vehicle

          existed predicated on the information provided by Kasp, but found officers should have

          obtained a search warrant to conduct the vehicle search at Homan Square and prior to

          opening the car trap because exigent circumstances no longer existed. On February 7, 2013,

          the State filed a motion to reconsider, which the trial court denied. The State filed a

          certificate of substantial impairment and timely appealed.

¶ 24                                             ANALYSIS

¶ 25         The State appeals the trial court's order granting Contreras' motion to suppress claiming

          once probable cause existed after the vehicle was pulled over, no warrant was necessary to

          conduct a search regardless of whether the search was performed at the scene or at the police
                                                     -8-
       No. 1-13-1889



          station. In response, Contreras contends that no probable cause existed to search the vehicle

          either at the scene or at the police station.

¶ 26          In reviewing a trial court's ruling on a motion to suppress, the trial court's findings of fact

          are given great deference and this court will reverse those findings only if they are against the

          manifest weight of the evidence. People v. Cregan, 2014 IL 113600, ¶ 22. A decision is

          against the manifest weight of the evidence "only when an opposite conclusion is apparent or

          when the findings appear to be unreasonable, arbitrary, or not based on the evidence." People

          v. Clark, 2014 IL App (1st) 130222, ¶ 26. We review de novo the trial court's legal ruling

          regarding the suppression of evidence. Cregan, 2014 IL 113600, ¶ 22.

¶ 27          The fourth amendment to the United States Constitution protects individuals " 'against

          unreasonable searches and seizures *** and no Warrants shall issue, but upon probable cause

          *** and particularly describing the place to be searched, and the persons or things to be

          seized.' " People v. James, 163 Ill. 2d 302, 311 (1994) (quoting U.S. Const., amend. IV). The

          protections provided by the fourth amendment are applied to states through the fourteenth

          amendment. James, 163 Ill. 2d at 311. Those constitutional safeguards protect against

          unreasonable warrantless searches. People v. Stout, 106 Ill. 2d 77, 86 (1985).

¶ 28          A recognized exception to the fourth amendment's warrant requirement is the

          “automobile exception,” which is based on the understanding that automobiles may be

          readily driven away often rendering it impossible for officers to obtain warrants for their

          search. Id. Under the automobile exception, police officers may search a vehicle without a

          warrant where probable cause exists to believe the automobile contains evidence of criminal

          activity subject to seizure. James, 163 Ill. 2d at 312. Stopping an automobile for a minor

                                                          -9-
       No. 1-13-1889



          traffic violation does not justify a search of the detainee's person or vehicle; instead, the

          officer must reasonably believe he is confronting a situation more serious than a routine

          traffic violation. People v. Jones, 215 Ill. 2d 261, 271 (2005). The reasonableness of a police

          officer's conduct must be judged based on his responsibility to prevent crime and apprehend

          criminals. Stout, 106 Ill. 2d at 86-87. After an officer is in possession of facts sufficient to

          support probable cause to believe that a vehicle contains contraband, the vehicle may be

          searched without a warrant and the search area includes any interior compartment of the

          vehicle that might reasonably contain the contraband. People v. DeLuna, 334 Ill. App. 3d 1,

          17 (2002); see also United States v. Ross, 456 U.S. 798, 806 (1982); United States v. Johns,

          469 U.S. 478, 484 (1985).

¶ 29         Probable cause is a nontechnical concept, not readily reduced to a neat set of legal rules;

          rather, it is a fluid construct dependent upon the assessment of probabilities in a particular

          factual context. Jones, 215 Ill. 2d at 274. The underlying principle of probable cause is the

          reasonable belief of guilt. Id. In reviewing whether probable cause for a search existed, a

          court examines the events leading up to the search or seizure viewed from the standpoint of

          an objectively reasonable law enforcement officer. Id.

¶ 30         Here, the evidence adduced at the hearing on the motion to suppress demonstrates

          probable cause existed to search the vehicle when the officers pulled the vehicle over after

          observing its occupants were not wearing seat belts. While Kasp was not a prior police

          informant and only provided information after his arrest, the information Kasp provided to

          investigative authorities was independently corroborated and verified by the police. Kasp

          advised the police that: (1) a gold Cadillac was parked behind his house in the carport;

                                                     - 10 -
       No. 1-13-1889



          (2) men named “Jose” and “Pedro” were likely still inside his house; (3) “Jose” gave Kasp

          heroin in a brown paper bag; (4) the gold Cadillac contained a car trap; (5) “Pedro” retrieved

          the brown paper bag from the vehicle's car trap; and (6) weapons and additional drugs were

          located in his house.

¶ 31         Officers independently corroborated the following information provided by Kasp:

          (1) Officers DeLopez and Wagner confirmed the presence of a gold Cadillac at Kasp's house;

          (2) Officer DeLopez saw two men leave through the back entrance way of Kasp's house who

          later identified themselves as “Jose” and “Pedro;” (3) Officer DeLopez saw Contreras and

          Martinez enter the gold Cadillac parked behind Kasp's house; (4) both Officers DeLopez and

          Wagner saw Contreras holding a brown paper bag at two different locations near Kasp's

          house; (5) Officer Wagner saw Contreras reach toward the vehicle's backseat holding a

          brown paper bag, but turn around no longer holding the bag; (6) while Sergeant Cline and

          Officers Lopez and DeLopez followed the gold Cadillac, they did not observe a brown paper

          bag being discarded from the vehicle; and (7) Officers Lopez and DeLopez did not see a

          brown paper bag in the vehicle after it was stopped on the street. Moreover, based on his

          experience with car traps, Officer Lopez believed an illegal car trap was located at the back

          of the vehicle given that the brown paper bag was not visible after looking inside the vehicle.

          Particularly significant was Kasp's statement that Contreras and Martinez supplied him with

          heroin in a brown paper bag on the day of arrest and additional heroin in a brown paper bag

          was still in his house after he left to meet the informant. Officer DeLopez later saw Contreras

          leave Kasp's house holding a brown paper bag.



                                                    - 11 -
       No. 1-13-1889



¶ 32         Based on the totality of those historical facts and viewed from the standpoint of an

          objectively reasonable law enforcement officer, we agree with the trial court that the officers

          had a reasonable belief amounting to probable cause the vehicle contained an illegal car trap

          concealing criminal activity. Consequently, no warrant was necessary to search the gold

          Cadillac while it was on the street after the officers stopped it for a minor traffic violation.

          Moreover, the warrantless search would properly have comprised not only the vehicle itself,

          but any interior compartment. DeLuna, 334 Ill. App. 3d at 17.

¶ 33         When the traffic stop occurred at 210 North Western Avenue, the vehicle was located

          near the busy intersection of Lake and Western and it was dark outside. Sergeant Cline

          decided conducting a search at the scene was impractical and unsafe given the belief the

          vehicle contained contraband in a concealed area. Importantly, Kasp also conveyed two guns

          were located inside his house and both Contreras and Martinez were previously seen leaving

          his house. We conclude Sergeant Cline's decision to relocate the vehicle a short distance

          away to Homan Square to facilitate a safe and thorough search of the vehicle was reasonable.

¶ 34         Contreras' arguments claiming the absence of probable cause are not persuasive, namely,

          that officers did not know the contents of the brown paper bag, Kasp did not state additional

          contraband or drugs were located inside the gold Cadillac and an initial search of the vehicle

          at the scene did not reveal contraband. Contrary to Contreras' position, the officers had a

          reasonable belief the brown paper bag's contents included contraband. Kasp identified

          Contreras as his regular heroin supplier, he delivered heroin to Kasp in a brown paper bag on

          that day, the brown paper bag remained inside his house after Kasp left to deliver the heroin

          to the informant and Kasp observed Martinez retrieve the brown paper bag from a car trap in

                                                     - 12 -
       No. 1-13-1889



          the gold Cadillac. Further, officers observed Contreras exit Kasp's house in possession of a

          brown paper bag and also observed him placing that bag in the rear of the Cadillac. Finally,

          once the car was stopped, the paper bag was not visible in the rear of the vehicle.

          Collectively, these facts support a finding of probable cause, even if the officers did not

          know the specific contents of the brown paper bag because it was reasonable to believe the

          bag contained narcotics.

¶ 35         Having concluded probable cause for the vehicle's search existed at the scene, we must

          next determine whether the relocation of the vehicle necessitated a warrant prior to the search

          at the station. Contreras argues after the vehicle was driven to the police station, exigent

          circumstances no longer existed and the officers were required to obtain a warrant to further

          search the vehicle after the canine reacted positively to contraband. We disagree.

¶ 36         We find this court's decision in People v. Parker, 354 Ill. App. 3d 40 (2004), instructive.

          In Parker, police officers pulled a minivan over because it lacked a front license plate. Id. at

          42. During the stop, an officer observed a panel on the dashboard move from an open to a

          closed position indicating to the officer the possible presence of an illegal false or secret

          compartment hidden in the dashboard. Id. at 43. The officer arrested the minivan's occupants

          for operating a vehicle with an illegal secret compartment and the officer performed a

          custodial search of the individuals at the scene revealing small bags of green leafy substance

          believed to be cannabis on both individuals. Id. at 44. The occupants and minivan were

          transported to the police station where a police expert examined the minivan and discovered

          contraband in secret compartments. Id. This court rejected the defendant's argument that the

          warrantless dismantling of the vehicle at the police station was improper, reasoning that once

                                                     - 13 -
       No. 1-13-1889



          officers possessed probable cause to conduct a warrantless search of a vehicle, the delay in

          searching the vehicle until it was moved to a police station did not diminish the justification

          for the search. Id. at 46. The court further elaborated " 'probable cause that develops at the

          scene still obtains at the station house.' " Id. (quoting People v. Beil, 110 Ill. App. 3d 291,

          294 (1982), and citing Michigan v. Thomas, 458 U.S. 259, 261 (1982) and Florida v. Meyers,

          466 U.S. 380, 382 (1984)); see also People v. Wolsk, 118 Ill. App. 3d 112, 120 (1983) (police

          may conduct a warrantless search of a vehicle transported to a police garage because the

          justification for a warrantless search does not vanish once the vehicle has been immobilized.

          (citing Thomas, 458 U.S. at 261-62)).

¶ 37         Similarly, here, the warrantless search of the vehicle at the police station was justified.

          We see no reason to depart from Parker's holding, which relied upon the leading cases of

          Thomas, 458 U.S. at 261 (reiterating probable cause supporting a warrantless search when a

          vehicle is stopped does not vanish after it has been impounded and is in police custody), and

          Meyers, 466 U.S. at 382 (recognizing Thomas is controlling law even for a search that was

          conducted eight hours after the vehicle was impounded). We agree with Parker's reasoning

          that a delay in searching a vehicle until it is relocated to a police station does not diminish the

          original justification for the warrantless search.

¶ 38         During oral argument, Contreras' counsel relied heavily on Illinois v. Caballes, 543 U.S.

          405 (2005), and United States v. Place, 462 U.S. 696 (1983), as support for the contention

          that transporting the vehicle to Homan Square to conduct the "sniff" unlawfully extended the

          duration of the stop, but such reliance is misplaced. Although Caballes and Place support the

          general proposition that the duration of an investigative detention may not be unreasonably

                                                      - 14 -
       No. 1-13-1889



          prolonged to conduct a "sniff," those cases are distinguishable because, unlike here, the

          officers did not have probable cause to conduct a "sniff." Caballes, 543 U.S. at 407-08;

          Place, 462 U.S. at 709. Under the facts of this case, United States v. Johns, 469 U.S. 478,

          482 (1985), is dispositive because the officers in that case had probable cause to believe that

          a vehicle and packages in the back of the vehicle, which were emanating a distinct order of

          marijuana, contained contraband. The Johns court upheld a warrantless search of the

          packages conducted three days after the packages were removed from the vehicle

          recognizing "[t]here is no requirement that the warrantless search of a vehicle occur

          contemporaneously with its lawful seizure." Id. at 484. The Johns court extended the

          precedent involving searches of impounded vehicles to the search of the seized packages. Id.

          at 487-88. Thus, contrary to Contreras' position, the holding in Johns is not limited only to

          the search of packages. Applying Johns here, the officers were not required to conduct a

          "sniff" before the vehicle was transported to Homan Square and the length of time that

          elapsed from the initial stop to the "sniff" does not render the later search unreasonable

          because there was probable cause for the "sniff."

¶ 39         As previously stated, factors supporting probable cause arose at the scene when the gold

          Cadillac was pulled over and the probable cause developed at the scene further supported the

          warrantless search at the police station. Parker, 354 Ill. App. 3d at 46; see also People v.

          Walls, 87 Ill. App. 3d 256, 264 (1980) (and cases cited therein) (recognizing warrantless

          searches may be properly conducted either at the scene or later at the police station). The trial

          court granted Contreras' motion because it believed the absence of exigent circumstances

          required the officers to obtain a warrant before searching the vehicle at the police station. But

                                                     - 15 -
       No. 1-13-1889



          once probable cause for a search is established, exigent circumstances need not exist to

          conduct a warrantless search nor must a search be performed contemporaneously with the

          lawful seizure of a vehicle. Johns, 469 U.S. at 484; see also Maryland v. Dyson, 527 U.S.

          465, 467 (1999) (interpreting the "automobile exception" to require a separate finding of

          exigency in addition to a finding of probable cause is contrary to the holdings reached in

          Ross, 456 U.S. 798 (1982), and Pennsylvania v. Labron, 518 U.S. 938 (1996)).

          Consequently, the trial court erred in granting Contreras' motion to suppress because a

          warrant was not necessary to search the vehicle at the police station.

¶ 40          Given our conclusion, we need not address the State's alternative argument that the

          search was justified as an inventory search of an impounded vehicle, an issue the State failed

          to raise in the trial court. See People v. Haywood, 407 Ill. App. 3d 540, 617 (2011) (when

          appealing the trial court's order granting a motion to suppress, the State forfeits the right to

          raise an issue on appeal by failing to first raise the issue in the trial court).

¶ 41                                              CONCLUSION

¶ 42          For the foregoing reasons, the trial court's order granting Contreras' motion to quash

          arrest and suppress evidence is reversed and the matter is remanded for further proceedings.

¶ 43          Reversed and remanded.




                                                        - 16 -